
	
		II
		109th CONGRESS
		2d Session
		S. 3189
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 25, 2006
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To allow for the renegotiation of the
		  payment schedule of contracts between the Secretary of the Interior and the
		  Redwood Valley County Water District, and for other purposes.
	
	
		1.Renegotiation of payment
			 scheduleSection 15 of Public
			 Law 100–516 (102 Stat. 2573) is amended as follows:
			(1)By amending paragraph (2) of subsection (a)
			 to read as follows:
				
					(2)If, as of January 1, 2006, the Secretary of
				the Interior and the Redwood Valley County Water District have not renegotiated
				the schedule of payment, the District may enter into such additional
				non-Federal obligations as are necessary to finance procurement of dedicated
				water rights and improvements necessary to store and convey those rights to
				provide for the District’s water needs. The renegotiated schedule of payments
				shall commence when such additional obligations have been financially satisfied
				by the District. The date of the initial payment owed by the District to the
				United States shall be regarded as the start of the District’s repayment period
				and the time upon which any interest shall first be computed and assessed under
				section 5 of the Small Reclamation Projects Act of 1956 (43 U.S.C. 422a et
				seq.).
					.
			(2)By striking subsection (c).
			
